Citation Nr: 1130250	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  05-35 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed skin disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for claimed chronic fatigue syndrome, to include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for a claimed heart symptoms, to include as secondary to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Barbara Cook, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1989 to October 1990 and from December 1990 to April 1991.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the RO.

In August 2007, the Veteran and her husband testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

In March 2008, the Board remanded the case to the RO for additional development of the record.

The Board then denied the Veteran claims of service connection in a decision promulgated in March 2010.

The Veteran appealed part of the decision to the United States Court of Appeals for Veterans Claims (Court).  

In April 2011, the Court issued an Order that granted a Joint Motion, vacating the March 2010 decision as to the claims of service connection for chronic fatigue syndrome, skin disorder and a heart disorder and remanding these matters to the Board for action.  A copy of the Joint Motion and the Court's Order have been incorporated into the claims folder for review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for chronic fatigue syndrome and heart symptoms are being remanded to the RO via Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Subsequent to the Order that vacated portions of the March 2010 decision and remanded certain identified matters back to the Board, but prior to the promulgation of a decision, the Veteran, through her attorney, express her desire to withdraw the appeal as to the claim of service connection for a skin disorder; thus, leaving no question of fact or law before the Board as to this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met; the Board has no further jurisdiction in the matter of service connection for a skin disorder.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). VCAA applies to the instant claim.

Given the Veteran's clear expression of her intent to withdraw the appeal of the claim of service connection for a skin disorder, further discussion of the impact of VCAA on this claims is not necessary.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The May 2011 letter from the Veteran's attorney expressed the Veteran's intent to withdraw the issue of service connection for a skin disorder.  Consequently, there is no allegation of an error of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The appeal of the claim of service connection for a skin disorder is dismissed.


REMAND

In the recent Joint Motion, the parties agreed that the Board had not provided adequate reasons and bases to support the denials of the claims of service connection for chronic fatigue syndrome and heart manifestations.

In particular, the parties determined that, in finding that the Veteran did not have a diagnosis of chronic fatigue syndrome based on the opinion rendered by a VA examiner in September 2008, the Board had failed to fully assess the significance of other evidence in favor of the claim that did include a diagnosis of chronic fatigue syndrome.   

Regarding the claimed heart symptoms, in the Joint Motion, the parties also agreed  that the etiology of the claimed manifestations was not adequately addressed given the favorable evidence showing a diagnosis of brucella endocarditis.

In light of the Joint Motion, the Board finds that additional examination is needed to address the medical questions of diagnosis and etiology presented in this case. 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO first should take appropriate steps to contact the Veteran and her attorney in order to obtain copies of any outstanding records referable to treatment rendered for the claimed chronic fatigue syndrome and heart manifestations since 2009.  

In addition, the Veteran should be advised that she may submit additional medical evidence or treatment information in support of her claims.

2.  Next, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed heart manifestations.  All necessary tests and studies should be accomplished.  The examiner must review the claims file and a copy of this remand, and acknowledge such review in the examination report.

After examining the Veteran as well as reviewing of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or better) that the Veteran currently suffers from a diagnostically observable heart disease such as brucella endocarditis that is causally related to an event or incident of her service to specifically include that in the Persian Gulf?

The examiner must provide a rationale behind any opinion expressed.  If the examiner is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity as to why an opinion may not be offered.

3.  The RO then should schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed chronic fatigue syndrome.  

The examiner must review the claims folder, including a copy of this REMAND, and acknowledge such review in the examination report.

After examining the Veteran as well as reviewing the claims file, the examiner should provide opinion as to whether she meets the diagnostic criteria sufficient to support a diagnosis of chronic fatigue syndrome.  

The examiner must provide a rationale behind any opinion expressed.  If the examiner is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity as to why an opinion may not be offered.

4.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing all indicated development, and undertaking any further action deemed necessary, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and her attorney with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


